Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 1 of 29 PageID #: 1



Andrew P. Fishkin
Damien H. Weinstein
FISHKIN LUCKS LLP
One Riverfront Plaza, Suite 410
Newark, New Jersey 07102
Telephone: (973) 536-2800
Facsimile: (973) 679-4435
afishkin@fishkinlucks.com
dweinstein@fishkinlucks.com

Jeffrey M. Grantham (pro hac vice motion forthcoming)
Alexander B. Feinberg (pro hac vice motion forthcoming)
MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North
2400 Regions Harbert Plaza
Birmingham, Alabama 35203
Telephone: (205) 254-1000
Facsimile: (205) 254-1999
jgrantham@maynardcooper.com
afeinberg@maynardcooper.com

Attorneys for Plaintiff
Massachusetts Mutual Life Insurance Company

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 MASSACHUSETTS MUTUAL LIFE                         Civil Action No.: 1:19-cv-01475
 INSURANCE COMPANY,

             Plaintiff,                                           COMPLAINT

 vs.

 SAMUEL BREZEL, RACHEL BREZEL,
 and SEEROJINI RAMJIT,

             Defendants.


         Plaintiff Massachusetts Mutual Life Insurance Company (“MassMutual” or “Plaintiff”), by

and through its undersigned counsel, for its Complaint against Defendants Samuel Brezel, Rachel

Brezel, and Seerojini Ramjit (collectively, the “Defendants”), alleges as follows:



00061130.1
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 2 of 29 PageID #: 2



                                       INTRODUCTION

         1.    Through this lawsuit, MassMutual seeks to terminate an ongoing fraudulent scheme

perpetrated by Samuel Brezel and Seerojini Ramjit, and to recover the money that these individuals

have taken from MassMutual through the submission of fraudulent claims under a long term care

insurance policy. To date, MassMutual has paid Samuel Brezel a total of $1,742,580.00 for home

care services allegedly provided by Seerojini Ramjit. As described more fully in this Complaint,

Samuel Brezel and Seerojini Ramjit have routinely submitted claims for caregiver services that

were, in fact, never rendered. Surveillance on Samuel Brezel and Seerojini Ramjit confirms that

Ms. Ramjit did not provide caregiver services to Mr. Brezel on numerous occasions for which

claims were submitted and paid by MassMutual.

                                         THE PARTIES

         2.    MassMutual is a corporation organized and existing under the laws of the State of

Massachusetts, with its principal place of business located in Springfield, Massachusetts, and is

authorized to and does transact business in the State of New York. MassMutual issued the long

term care policy at issue to Samuel Brezel and Rachel Brezel. At all relevant times, LifeCare

Assurance Company has administered the policy at issue on MassMutual’s behalf. LifeCare

Assurance Company is a corporation organized and existing under the laws of the State of Arizona,

with its principal place of business located in Woodland Hills, California.

         3.    Samuel Brezel is a citizen of the State of New York, residing at 3919 Bedford

Avenue, Brooklyn, New York 11229. Samuel Brezel is an insured under the MassMutual long

term care insurance policy at issue.

         4.    Rachel Brezel is a citizen of the State of New York, residing at 3919 Bedford

Avenue, Brooklyn, New York 11229. Rachel Brezel is an insured under the MassMutual long

term care insurance policy at issue.

00061130.1                                       2
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 3 of 29 PageID #: 3



         5.     Seerojini Ramjit is a citizen of the State of New York, residing at 2212 Cortelyou

Road, Brooklyn, New York 11226. Seerojini Ramjit is the caregiver that purportedly provided the

home care services at issue to Samuel Brezel.

                                  JURISDICTION AND VENUE


         6.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

there is diversity of citizenship between Plaintiff and Defendants and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

         7.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because one or more of

the Defendants reside in this judicial district, and a substantial part of the events or omissions

giving rise to this action occurred within this judicial district.

                 FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

         8.     MassMutual issued a long term care policy jointly insuring Samuel Brezel and his

wife, Rachel Brezel, with an effective date of April 8, 2005 -- Policy No. 14-14634036 (the

“Policy”). Samuel Brezel and Rachel Brezel are also co-owners of the Policy.

         9.     The Policy is a comprehensive long term care insurance policy with an “indemnity”

benefit rider, which pays a daily flat-rate benefit to Samuel Brezel for each day he receives

caregiver services, regardless of the actual caregiver charges incurred.1 The initial daily benefit

payable under the Policy was $300.00, and this amount increased annually by 5%. As of the

Policy’s anniversary on April 8, 2018, the daily benefit amount was $495.00. The total maximum

benefit amount payable under the Policy is “unlimited” during Samuel Brezel’s lifetime.




1
 In this sense, the Policy differs from a traditional “reimbursement” long term care policy that
pays a benefit to the insured only for those caregiver services actually provided and billed.

00061130.1                                         3
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 4 of 29 PageID #: 4



         10.   In order to qualify for long term care benefits, the Policy requires that Samuel

Brezel satisfy the following eligibility requirements:




         11.   Activities of Daily Living is defined in the Policy as follows:




         12.   Severe Cognitive Impairment is defined in the Policy as follows:




00061130.1                                       4
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 5 of 29 PageID #: 5



         13.   Samuel Brezel initiated a claim for long term care benefits under the Policy on or

around July 27, 2007, contending that he required a caregiver’s assistance due to health issues

arising from a cerebrovascular accident (stroke) he suffered in June 2007.

         14.   As part of the claim process, and pursuant to the terms of the Policy, MassMutual

required an initial Attending Physician’s Statement from Samuel Brezel’s physician. The initial

Attending Physician’s Statement was completed by Dr. Steven Rudolph on August 10, 2007, in

which he certified Mr. Brezel as being “chronically ill” for claim purposes.

         15.   As part of the claim process, Samuel Brezel also underwent an independent

examination with Jenny Alasker, RN on August 16, 2007.         Ms. Alasker submitted a report to

MassMutual following this examination, in which she concluded that Mr. Brezel required

assistance from a caregiver with bathing, dressing, toileting, and transferring. Ms. Alasker also

concluded that Mr. Brezel’s cognitive status did not require him to have continuous supervision

from a caregiver.

         16.   MassMutual approved Samuel Brezel’s claim on or around August 22, 2007.

         17.   As part of the claim process, and pursuant to the terms of the Policy, Samuel Brezel

also provided MassMutual with updated Attending Physician’s Statements on an annual basis.

The most recent Attending Physician’s Statement was completed by Dr. Irving Friedman on

September 16, 2018. That Attending Physician’s Statement indicates that Mr. Brezel requires

stand-by assistance from a caregiver for bathing, continence, dressing, and toileting.         The

Attending Physician’s Statement also states that Mr. Brezel is legally competent and does not have

a severe cognitive impairment requiring a caregiver’s continuous supervision.

         18.   Pursuant to the terms of the Policy and as a condition precedent to payment of the

Policy’s daily benefit for caregiver services, Samuel Brezel was required to submit written forms

to MassMutual, known as Home Health Service Caregiver Activity Notes (“Activity Notes”), to

00061130.1                                      5
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 6 of 29 PageID #: 6



establish proof of loss under the Policy. These Activity Notes detail the date on which the

caregiver provided services, the caregiver’s total charge for that date, the start and stop times of

service, and a description of the services provided.

         19.   To this end, Samuel Brezel has provided MassMutual with Activity Notes on a

periodic basis. MassMutual relied on the truthfulness and accuracy of these Activity Notes

provided by Samuel Brezel in paying benefits to him under the Policy.

         20.   The Activity Notes identify Seerojini Ramjit as the caregiver who purportedly

provided home care services to Samuel Brezel at all relevant times.           The Policy requires

MassMutual’s approval of the independent caregiver, and Ms. Ramjit is the only caregiver that

MassMutual approved to provide home care services to Mr. Brezel in connection with his claim.

         21.   All Activity Notes submitted to MassMutual were signed by both Samuel Brezel

and Seerojini Ramjit, thus verifying the accuracy of the statements contained therein.

         22.   In connection with the claim submissions, Samuel Brezel and Seerojini Ramjit also

executed fraud notices, which provide in relevant part:




00061130.1                                       6
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 7 of 29 PageID #: 7



         23.    In late 2016, MassMutual undertook an investigation to determine whether Samuel

Brezel was receiving the care for which he was billing MassMutual and for which MassMutual

was paying.

         24.    In that regard, MassMutual engaged a private investigation firm to perform

surveillance on Samuel Brezel and Seerojini Ramjit and observe their daily activities. Surveillance

was performed on the following dates: November 15, 2016; December 6, 2016 through December

12, 2016; January 18, 2017 through January 24, 2017; May 5, 2017 through May 7, 2017; May 9,

2017; May 11, 2017 through May 20, 2017; April 15, 2018 through April 21, 2018; January 5,

2019; January 12, 2019; January 21, 2019 through January 23, 2019; and February 7, 2019.

         25.    The surveillance revealed that the Activity Notes submitted by Samuel Brezel to

MassMutual were false and fraudulent as detailed below:


      DATE               ACTIVITY NOTE                                 SURVEILLANCE


   11/15/2016     The Activity Note submitted to         The surveillance on Mr. Brezel, which occurred
                  MassMutual for November 15,            between 6:40 a.m. and 7:33 p.m., shows that his
                  2016, signed by both Samuel Brezel     Lexus SUV was parked outside of his residence
                  and Seerojini Ramjit, certifies that   upon the investigator’s arrival. At 11:30 a.m.,
                  Seerojini Ramjit provided caregiver    Mr. Brezel departed his residence alone and
                  services to Samuel Brezel between      drove to a Lexus dealership, arriving at 11:59
                  7:55 a.m. and 1:30 p.m. at 3919        a.m. Mr. Brezel remained at the Lexus dealership
                  Bedford Avenue, Brooklyn, New          until 2:35 p.m., at which time he left the
                  York 11229. The Activity Note          dealership and drove back to his residence,
                  further certifies that Ms. Ramjit      arriving at 3:08 p.m. At 4:27 p.m., Mr. Brezel
                  assisted Mr. Brezel with dressing,     departed his residence again in his Lexus SUV.
                  feeding, swallowing, showering,        The investigator subsequently lost contact with
                  personal hygiene, incontinence, and    Mr. Brezel due to high traffic volume, and the
                  medication.                            investigator immediately returned to Mr.
                                                         Brezel’s residence. Mr. Brezel was observed
                                                         returning to his residence at 6:13 p.m., where he
                                                         remained for the duration of the surveillance
                                                         period. At no time was Seerojini Ramjit
                                                         observed with Samuel Brezel or at Samuel
                                                         Brezel’s residence during this surveillance
                                                         period.


00061130.1                                      7
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 8 of 29 PageID #: 8



   12/6/2016   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
               MassMutual for December 6, 2016,      between 6:59 a.m. and 7:11 p.m., shows that his
               signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
               Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
               Seerojini Ramjit provided caregiver   first observed departing his residence at 11:02
               services to Samuel Brezel between     a.m. and driving alone to a private residence
               7:30 a.m. and 10:30 a.m. at 3919      located at 1503 14th Avenue in Brooklyn. At
               Bedford Avenue, Brooklyn, New         11:19 a.m., Mr. Brezel departed the private
               York 11229. The Activity Note         residence and travelled to a doctor’s office,
               further certifies that Ms. Ramjit     arriving at 11:54 a.m. The investigator observed
               assisted Mr. Brezel with dressing,    that Mr. Brezel was “walking freely without any
               showering,      feeding,   personal   assistance or any orthopedic devices.” Mr.
               hygiene,       swallowing,      and   Brezel left the doctor’s office at 1:20 p.m. and
               incontinence.                         travelled back to his residence. Mr. Brezel again
                                                     departed his residence at 3:30 p.m. and travelled
                                                     to a synagogue in Brooklyn. Mr. Brezel departed
                                                     the synagogue at 5:56 p.m. and drove back to his
                                                     residence, where he remained for the duration of
                                                     the surveillance. At no time was Seerojini
                                                     Ramjit observed with Samuel Brezel or at
                                                     Samuel Brezel’s residence during this
                                                     surveillance period.
   12/7/2016   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
               MassMutual for December 7, 2016,      between 7:00 a.m. and 7:13 p.m., shows that his
               signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
               Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
               Seerojini Ramjit provided caregiver   first observed at 4:03 p.m., when he emerged
               services to Samuel Brezel between     from his residence and drove alone to a
               7:30 a.m. and 11:00 a.m. at 3919      synagogue in Brooklyn. Mr. Brezel exited the
               Bedford Avenue, Brooklyn, New         synagogue at 5:55 p.m. and travelled back to his
               York 11229. The Activity Note         home, where he remained for the duration of the
               further certifies that Ms. Ramjit     surveillance. At no time was Seerojini Ramjit
               assisted Mr. Brezel with dressing,    observed with Samuel Brezel or at Samuel
               showering,      feeding,   personal   Brezel’s residence during this surveillance
               hygiene,       swallowing,      and   period.
               incontinence.
   12/8/2016   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
               MassMutual for December 8, 2016,      between 7:15 a.m. and 8:00 p.m., shows that his
               signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
               Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
               Seerojini Ramjit provided caregiver   first observed departing his residence at 3:51
               services to Samuel Brezel between     p.m. and driving alone to a synagogue in
               7:30 a.m. and 11:00 a.m. at 3919      Brooklyn. Mr. Brezel departed the synagogue at
               Bedford Avenue, Brooklyn, New         5:49 p.m., drove to an Astoria Bank, and then
               York 11229. The Activity Note         drove back to his residence, arriving at 6:49 p.m.
               further certifies that Ms. Ramjit     Mr. Brezel remained at his residence for the


00061130.1                                  8
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 9 of 29 PageID #: 9



                assisted Mr. Brezel with dressing,     duration of the surveillance. At no time was
                showering,      feeding,   personal    Seerojini Ramjit observed with Samuel Brezel or
                hygiene,       swallowing,      and    at Samuel Brezel’s residence during this
                incontinence.                          surveillance period.
   12/9/2016    The Activity Note submitted to         The surveillance on Mr. Brezel, which occurred
                MassMutual for December 9, 2016,       between 7:15 a.m. and 5:24 p.m., shows that his
                signed by both Samuel Brezel and       Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that       upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver    not observed departing or returning to his
                services to Samuel Brezel between      residence during the surveillance period.
                7:30 a.m. and 1:45 p.m. at 3919
                Bedford Avenue, Brooklyn, New          Simultaneous surveillance on Ms. Ramjit, which
                York 11229. The Activity Note          occurred between 7:15 a.m. and 5:16 p.m.,
                further certifies that Ms. Ramjit      shows that Ms. Ramjit first emerged from her
                assisted Mr. Brezel with dressing,     residence at 2:24 p.m., when she drove to a Trade
                showering,      feeding,   personal    Fair supermarket in Richmond Hill. Ms. Ramjit
                hygiene,       swallowing,      and    returned to her residence at 3:47 p.m., where she
                incontinence.                          remained for the duration of the surveillance.

                                                       At no time was Seerojini Ramjit observed with
                                                       Samuel Brezel or at Samuel Brezel’s residence
                                                       during the surveillance period.
   12/10/2016   The Activity Note submitted to         The surveillance on Mr. Brezel, which occurred
                MassMutual for December 10,            between 7:05 a.m. and 4:52 p.m., shows that his
                2016, signed by both Samuel Brezel     Lexus SUV was parked outside of his residence
                and Seerojini Ramjit, certifies that   upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver    not observed departing or returning to his
                services to Samuel Brezel between      residence during this surveillance period.
                9:45 a.m. and 11:45 a.m. at 3919       Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New          observed with Samuel Brezel or at Samuel
                York 11229. The Activity Note          Brezel’s residence during this surveillance
                further certifies that Ms. Ramjit      period.
                assisted Mr. Brezel with dressing,
                showering,      feeding,   personal
                hygiene,       swallowing,      and
                incontinence.
   12/11/2016   The Activity Note submitted to         The surveillance on Mr. Brezel, which occurred
                MassMutual for December 11,            between 7:15 a.m. and 5:16 p.m., shows that his
                2016, signed by both Samuel Brezel     Lexus SUV was parked outside of his residence
                and Seerojini Ramjit, certifies that   upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver    not observed departing or returning to his
                services to Samuel Brezel between      residence during this surveillance period.
                10:00 a.m. and 1:00 p.m. at 3919       Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New          observed with Samuel Brezel or at Samuel
                York 11229. The Activity Note          Brezel’s residence during this surveillance
                further certifies that Ms. Ramjit      period.


00061130.1                                    9
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 10 of 29 PageID #: 10



                 assisted Mr. Brezel with dressing,
                 showering,      feeding,   personal
                 hygiene, and incontinence.
    12/12/2016   The Activity Note submitted to         The surveillance on Mr. Brezel, which occurred
                 MassMutual for December 12,            between 7:15 a.m. and 6:15 p.m., shows that his
                 2016, signed by both Samuel Brezel     Lexus SUV was parked outside of his residence
                 and Seerojini Ramjit, certifies that   upon the investigator’s arrival. Mr. Brezel was
                 Seerojini Ramjit provided caregiver    first observed at 4:04 p.m. when he travelled to a
                 services to Samuel Brezel between      synagogue in Brooklyn.          The investigator
                 7:00 a.m. and 11:00 a.m. at 3919       observed     that    Mr.     Brezel     “ascended
                 Bedford Avenue, Brooklyn, New          approximately 4-5 steps into the temple without
                 York 11229. The Activity Note          assistance.” Mr. Brezel departed the synagogue
                 further certifies that Ms. Ramjit      at 5:52 p.m., descended the synagogue’s stairs,
                 assisted Mr. Brezel with dressing,     and drove to a gas station on Coney Island
                 showering,      feeding,   personal    Avenue in Brooklyn. After a brief stop, Mr.
                 hygiene,       swallowing,      and    Brezel departed the gas station and continued to
                 incontinence.                          drive around Brooklyn. The mobile surveillance
                                                        was terminated at 6:15 p.m. in order for the
                                                        investigator to remain discreet. At no time was
                                                        Seerojini Ramjit observed with Samuel Brezel or
                                                        at Samuel Brezel’s residence during this
                                                        surveillance period.
    1/18/2017    The Activity Note submitted to         The surveillance on Mr. Brezel, which occurred
                 MassMutual for January 18, 2017,       between 5:57 a.m. and 7:01 p.m., shows that his
                 signed by both Samuel Brezel and       Lexus SUV was parked outside of his residence
                 Seerojini Ramjit, certifies that       upon the investigator’s arrival. Mr. Brezel was
                 Seerojini Ramjit provided caregiver    first observed at 4:49 p.m. when he travelled to a
                 services to Samuel Brezel between      synagogue in Brooklyn. Mr. Brezel departed the
                 8:30 a.m. and 1:30 p.m. at 3919        synagogue at 5:51 p.m., descended the
                 Bedford Avenue, Brooklyn, New          synagogue’s stairs and closed his coat, and then
                 York 11229. The Activity Note          drove back to his residence, arriving at 6:02 p.m.
                 further certifies that Ms. Ramjit      Mr. Brezel remained in his residence for the
                 assisted Mr. Brezel with dressing,     duration of the surveillance.
                 showering,      feeding,   personal
                 hygiene,       swallowing,      and Simultaneous surveillance on Ms. Ramjit, which
                 incontinence.                       occurred between 6:03 a.m. and 4:01 p.m.,
                                                     shows that Ms. Ramjit’s Toyota Camry was
                                                     parked outside of her residence upon the
                                                     investigator’s arrival. Ms. Ramjit was first
                                                     observed emerging from her residence at 1:11
                                                     p.m. and driving to pick up her mother. Ms.
                                                     Ramjit and her mother returned to her residence
                                                     at 1:42 p.m., where Ms. Ramjit remained for the
                                                     duration of the surveillance.




 00061130.1                                    10
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 11 of 29 PageID #: 11



                                                      At no time was Seerojini Ramjit observed with
                                                      Samuel Brezel or at Samuel Brezel’s residence
                                                      during the surveillance period.
    1/19/2017   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for January 19, 2017,      between 6:00 a.m. and 7:04 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver   first observed at 3:51 p.m. when he travelled to a
                services to Samuel Brezel between     synagogue located in Brooklyn. Mr. Brezel
                8:15 a.m. and 2:30 p.m. at 3919       departed the synagogue at 5:50 p.m. and
                Bedford Avenue, Brooklyn, New         travelled back to his residence, arriving at 5:58
                York 11229. The Activity Note         p.m. Mr. Brezel remained in his residence for
                further certifies that Ms. Ramjit     the duration of the surveillance.
                assisted Mr. Brezel with dressing,
                showering,      feeding,   personal Simultaneous surveillance on Ms. Ramjit, which
                hygiene, swallowing medications, occurred between 6:10 a.m. and 4:04 p.m.,
                and incontinence.                   shows that Ms. Ramjit’s Toyota Camry was
                                                    parked outside of her residence upon the
                                                    investigator’s arrival. Mr. Ramjit was first
                                                    observed emerging from her residence at 1:08
                                                    p.m. to retrieve her mail from the mailbox. Mr.
                                                    Ramjit immediately returned inside her
                                                    residence, where she remained for the duration
                                                    of the surveillance.

                                                      At no time was Seerojini Ramjit observed with
                                                      Samuel Brezel or at Samuel Brezel’s residence
                                                      during the surveillance period.
    1/20/2017   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for January 20, 2017,      between 5:59 a.m. and 6:02 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver   not observed departing or returning to his
                services to Samuel Brezel between     residence during the surveillance period.
                7:10 a.m. and 12:30 p.m. at 3919
                Bedford Avenue, Brooklyn, New         Simultaneous surveillance on Ms. Ramjit, which
                York 11229. The Activity Note         occurred between 6:03 a.m. and 4:00 p.m.,
                further certifies that Ms. Ramjit     shows that Ms. Ramjit’s Toyota Camry was
                assisted Mr. Brezel with dressing,    parked outside of her residence upon the
                showering,      feeding,   personal   investigator’s arrival. Ms. Ramjit was not
                hygiene, swallowing, medications,     observed departing or returning to her residence
                and incontinence.                     during the surveillance period.

                                                      At no time was Seerojini Ramjit observed with
                                                      Samuel Brezel or at Samuel Brezel’s residence
                                                      during the surveillance period.


 00061130.1                                  11
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 12 of 29 PageID #: 12



    1/21/2017   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for January 21, 2017,      between 7:16 a.m. and 4:30 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver   not observed departing or returning to his
                services to Samuel Brezel between     residence during the surveillance period.
                10:30 a.m. and 1:30 p.m. at 3919
                Bedford Avenue, Brooklyn, New         Simultaneous surveillance on Ms. Ramjit, which
                York 11229. The Activity Note         occurred between 7:04 a.m. and 4:00 p.m.,
                further certifies that Ms. Ramjit     shows that Ms. Ramjit’s Toyota Camry was
                assisted Mr. Brezel with dressing,    parked outside of her residence upon the
                feeding, swallowing, medications,     investigator’s arrival. Ms. Ramjit was not
                incontinence,    showering,    and    observed departing or returning to her residence
                personal hygiene.                     during the surveillance period.

                                                      At no time was Seerojini Ramjit observed with
                                                      Samuel Brezel or at Samuel Brezel’s residence
                                                      during the surveillance period.
    1/22/2017   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for January 22, 2017,      between 7:00 a.m. and 4:05 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was not parked outside of his
                Seerojini Ramjit, certifies that      residence upon the investigator’s arrival. Mr.
                Seerojini Ramjit provided caregiver   Brezel was not observed departing or returning
                services to Samuel Brezel between     to his residence during the surveillance period.
                10:00 a.m. and 1:30 p.m. at 3919
                Bedford Avenue, Brooklyn, New         Simultaneous surveillance on Ms. Ramjit, which
                York 11229. The Activity Note         occurred between 7:11 a.m. and 4:12 p.m.,
                further certifies that Ms. Ramjit     shows that Ms. Ramjit’s Toyota Camry was
                assisted Mr. Brezel with dressing,    parked outside of her residence upon the
                feeding,    showering,     personal   investigator’s arrival. Ms. Ramjit was not
                hygiene,       swallowing,      and   observed departing or returning to her residence
                medications.                          during the surveillance period.

                                                      At no time was Seerojini Ramjit observed with
                                                      Samuel Brezel or at Samuel Brezel’s residence
                                                      during the surveillance period.
    1/23/2017   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for January 23, 2017,      between 5:55 a.m. and 5:03 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was not parked outside of his
                Seerojini Ramjit, certifies that      residence upon the investigator’s arrival. Mr.
                Seerojini Ramjit provided caregiver   Brezel was not observed departing or returning
                services to Samuel Brezel between     to his residence during the surveillance period.
                7:30 a.m. and 3:00 p.m. at 3919
                Bedford Avenue, Brooklyn, New Simultaneous surveillance on Ms. Ramjit, which
                York 11229. The Activity Note occurred between 7:09 a.m. and 4:12 p.m.,
                further certifies that Ms. Ramjit shows that Ms. Ramjit’s Toyota Camry was


 00061130.1                                  12
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 13 of 29 PageID #: 13



                assisted Mr. Brezel with dressing, parked outside of her residence upon the
                feeding, swallowing, showering, investigator’s arrival. At 2:31 p.m., Ms. Ramjit
                personal hygiene, and incontinence. was first observed opening the front door of her
                                                    residence to greet visitors. Ms. Ramjit remained
                                                    in her residence for the duration of the
                                                    surveillance.

                                                      At no time was Seerojini Ramjit observed with
                                                      Samuel Brezel or at Samuel Brezel’s residence
                                                      during the surveillance period.
    1/24/2017   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for January 24, 2017,      between 6:00 a.m. and 5:00 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was not parked outside of his
                Seerojini Ramjit, certifies that      residence upon the investigator’s arrival. Mr.
                Seerojini Ramjit provided caregiver   Brezel was not observed departing or returning
                services to Samuel Brezel between     to his residence during the surveillance period.
                7:30 a.m. and 1:00 p.m. at 3919
                Bedford Avenue, Brooklyn, New         Simultaneous surveillance on Ms. Ramjit, which
                York 11229. The Activity Note         occurred between 6:00 a.m. and 4:02 p.m.,
                further certifies that Ms. Ramjit     shows that Ms. Ramjit’s Toyota Camry was
                assisted Mr. Brezel with dressing,    parked outside of her residence upon the
                showering,      feeding,   personal   investigator’s arrival. Ms. Ramjit was not
                hygiene,       swallowing,      and   observed departing or returning to her residence
                incontinence.                         during the surveillance period.

                                                      At no time was Seerojini Ramjit observed with
                                                      Samuel Brezel or at Samuel Brezel’s residence
                                                      during the surveillance period.
    5/5/2017    The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for May 5, 2017,           between 6:12 a.m. and 2:16 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was not parked outside of his
                Seerojini Ramjit, certifies that      residence upon the investigator’s arrival. Mr.
                Seerojini Ramjit provided caregiver   Brezel was not observed departing or returning
                services to Samuel Brezel between     to his residence during the surveillance period.
                7:55 a.m. and 2:40 p.m. at 3919       Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New         observed with Samuel Brezel or at Samuel
                York 11229. The Activity Note         Brezel’s residence during the surveillance
                further certifies that Ms. Ramjit     period.
                assisted Mr. Brezel with dressing,
                feeding, swallowing medications,
                incontinence,    showering,    and
                personal hygiene.
    5/6/2017    The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for May 6, 2017,           between 6:54 a.m. and 3:03 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was


 00061130.1                                  13
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 14 of 29 PageID #: 14



                Seerojini Ramjit provided caregiver   not observed departing or returning to his
                services to Samuel Brezel between     residence during the surveillance period.
                10:05 a.m. and 1:30 p.m. at 3919      Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New         observed with Samuel Brezel or at Samuel
                York 11229. The Activity Note         Brezel’s residence during the surveillance
                further certifies that Ms. Ramjit     period.
                assisted Mr. Brezel with dressing,
                feeding, swallowing medications,
                incontinence,    showering,    and
                personal hygiene.
    5/7/2017    The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for May 7, 2017,           between 7:07 a.m. and 3:12 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver   not observed departing or returning to his
                services to Samuel Brezel between     residence during the surveillance period.
                9:50 a.m. and 11:55 a.m. at 3919      Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New         observed with Samuel Brezel or at Samuel
                York 11229. The Activity Note         Brezel’s residence during the surveillance
                further certifies that Ms. Ramjit     period.
                assisted Mr. Brezel with dressing,
                feeding, swallowing, showering,
                and personal hygiene.
    5/9/2017    The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for May 9, 2017,           between 5:57 a.m. and 8:00 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. At 3:57 p.m., Mr.
                Seerojini Ramjit provided caregiver   Brezel was first observed departing his residence
                services to Samuel Brezel between     and driving alone to a synagogue in Brooklyn,
                7:35 a.m. and 3:30 p.m. at 3919       arriving at 4:13 p.m. Mr. Brezel exited the
                Bedford Avenue, Brooklyn, New         synagogue at 6:01 p.m., descended the
                York 11229. The Activity Note         synagogue’s stairs, and then drove around the
                further certifies that Ms. Ramjit     neighborhood talking on his phone. Mr. Brezel
                assisted Mr. Brezel with dressing,    returned to his residence at 6:38 p.m., where he
                feeding, swallowing medications,      remained for the duration of the surveillance. At
                showering, and personal hygiene.      no time was Seerojini Ramjit observed with
                                                      Samuel Brezel or at Samuel Brezel’s residence
                                                      during the surveillance period.
    5/11/2017   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for May 11, 2017,          between 5:56 a.m. and 9:04 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. At 3:54 p.m., Mr.
                Seerojini Ramjit provided caregiver   Brezel was first observed departing his residence
                services to Samuel Brezel between     and driving alone to a synagogue in Brooklyn,
                9:00 a.m. and 12:00 p.m. at 3919      arriving at 4:06 p.m. Mr. Brezel exited the
                Bedford Avenue, Brooklyn, New         synagogue at 5:37 p.m., descended the


 00061130.1                                  14
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 15 of 29 PageID #: 15



                York 11229. The Activity Note         synagogue’s stairs, and then drove to an Israeli
                further certifies that Ms. Ramjit     Imported Food located on Ditmas Avenue in
                assisted Mr. Brezel with dressing,    Brooklyn. Mr. Brezel departed this location at
                feeding, swallowing, showering,       6:10 p.m. and drove around his neighborhood for
                personal hygiene, and incontinence.   approximately the next hour and twenty minutes.
                                                      Mr. Brezel arrived back at his residence at 7:32
                                                      p.m., where he remained for the duration of the
                                                      surveillance. At no time was Seerojini Ramjit
                                                      observed with Samuel Brezel or at Samuel
                                                      Brezel’s residence during the surveillance
                                                      period.
    5/12/2017   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for May 12, 2017,          between 5:49 a.m. and 3:59 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. At 8:17 a.m., Mr.
                Seerojini Ramjit provided caregiver   Brezel departed his residence and drove alone
                services to Samuel Brezel between     towards Manhattan. Mobile surveillance of Mr.
                8:45 a.m. and 12:00 p.m. at 3919      Brezel was continued until 10:40 a.m., at which
                Bedford Avenue, Brooklyn, New         time Mr. Brezel’s vehicle was lost due to heavy
                York 11229. The Activity Note         traffic. The investigator traveled back to Mr.
                further certifies that Ms. Ramjit     Brezel’s residence, arriving at 11:21 a.m. Upon
                assisted Mr. Brezel with dressing,    arrival, the investigator did not observe Mr.
                feeding, swallowing medications,      Brezel’s Lexus SUV. The investigator remained
                showering,     incontinence,   and    at Mr. Brezel’s residence until 3:59 p.m., at
                personal hygiene.                     which time Mr. Brezel had still not returned to
                                                      his house. At no time was Seerojini Ramjit
                                                      observed with Samuel Brezel or at Samuel
                                                      Brezel’s residence during the surveillance
                                                      period.
    5/13/2017   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for May 13, 2017,          between 6:58 a.m. and 3:02 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver   not observed departing or returning to his
                services to Samuel Brezel between     residence during the surveillance period.
                9:30 a.m. and 1:30 p.m. at 3919       Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New         observed with Samuel Brezel or at Samuel
                York 11229. The Activity Note         Brezel’s residence during the surveillance
                further certifies that Ms. Ramjit     period.
                assisted Mr. Brezel with dressing,
                feeding, swallowing medications,
                incontinence,    showering,    and
                personal hygiene.
    5/14/2017   The Activity Note submitted to The surveillance on Mr. Brezel, which occurred
                MassMutual for May 14, 2017, between 7:23 a.m. and 3:21 p.m., shows that his
                signed by both Samuel Brezel and Lexus SUV was parked outside of his residence


 00061130.1                                  15
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 16 of 29 PageID #: 16



                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver   not observed departing or returning to his
                services to Samuel Brezel between     residence during the surveillance period.
                10:00 a.m. and 1:30 p.m. at 3919      Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New         observed with Samuel Brezel or at Samuel
                York 11229. The Activity Note         Brezel’s residence during the surveillance
                further certifies that Ms. Ramjit     period.
                assisted Mr. Brezel with dressing,
                feeding, swallowing, incontinence,
                showering, and personal hygiene.
    5/15/2017   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for May 15, 2017,          between 6:08 a.m. and 11:18 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. At 3:50 p.m.,
                Seerojini Ramjit provided caregiver   Mr. Brezel departed his residence and drove to a
                services to Samuel Brezel between     synagogue in Brooklyn, arriving at 4:02 p.m. At
                9:00 a.m. and 2:00 p.m. at 3919       5:52 p.m., Mr. Brezel descended the stairs of the
                Bedford Avenue, Brooklyn, New         synagogue and then departed the area in his
                York 11229. The Activity Note         Lexus SUV. Over the next hour, Mr. Brezel was
                further certifies that Ms. Ramjit     observed driving around his neighborhood. Mr.
                assisted Mr. Brezel with dressing,    Brezel arrived back at his residence at 6:55 p.m.
                feeding, swallowing, incontinence,    and departed again at 7:54 p.m. Contact with
                showering, and personal hygiene.      Mr. Brezel was subsequently lost by the
                                                      investigator due to heavy traffic. The
                                                      investigator immediately returned to Mr.
                                                      Brezel’s residence, where the investigator
                                                      observed Mr. Brezel return home at 11:18 p.m.
                                                      At no time was Seerojini Ramjit observed with
                                                      Samuel Brezel or at Samuel Brezel’s residence
                                                      during the surveillance period.
    5/16/2017   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for May 16, 2017,          between 6:00 a.m. and 9:01 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver   not observed departing or returning to his
                services to Samuel Brezel between     residence during the surveillance period.
                9:25 a.m. and 2:00 p.m. at 3919       Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New         observed with Samuel Brezel or at Samuel
                York 11229. The Activity Note         Brezel’s residence during the surveillance
                further certifies that Ms. Ramjit     period.
                assisted Mr. Brezel with dressing,
                feeding, swallowing, incontinence,
                showering, and personal hygiene.
    5/17/2017   The Activity Note submitted to The surveillance on Mr. Brezel, which occurred
                MassMutual for May 17, 2017, between 8:10 a.m. and 11:07 p.m., shows that his
                signed by both Samuel Brezel and Lexus SUV was parked outside of his residence


 00061130.1                                  16
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 17 of 29 PageID #: 17



                Seerojini Ramjit, certifies that      upon the investigator’s arrival. At 1:23 p.m.,
                Seerojini Ramjit provided caregiver   Mr. Brezel was first observed departing his
                services to Samuel Brezel between     residence and driving to a doctor’s office located
                8:00 a.m. and 1:00 p.m. at 3919       at 2000 Kings Highway in Brooklyn. Mr. Brezel
                Bedford Avenue, Brooklyn, New         was observed walking approximately 75 yards
                York 11229. The Activity Note         into the doctor’s office with a cane. Mr. Brezel
                further certifies that Ms. Ramjit     exited the doctor’s office at 2:54 p.m. and
                assisted Mr. Brezel with dressing,    walked to his car with a cane. At 2:57 p.m., Mr.
                feeding, swallowing, incontinence,    Brezel arrived back at his residence and was
                showering, and personal hygiene.      observed walking into his home without the use
                                                      of a cane. At 3:35 p.m., Mr. Brezel again
                                                      departed his residence and travelled to the
                                                      synagogue in Brooklyn. At 5:52 p.m., Mr.
                                                      Brezel departed the synagogue, descending the
                                                      synagogue’s steps and walking approximately
                                                      one block to his car without the use of a cane.
                                                      Mr. Brezel then travelled to a culinary supply
                                                      store located on Locust Avenue, arriving at 6:06
                                                      p.m. Mr. Brezel continued to run various errands
                                                      over the next four hours, and he arrived back at
                                                      his residence at 11:07 p.m. At no time was
                                                      Seerojini Ramjit observed with Samuel Brezel or
                                                      at Samuel Brezel’s residence during the
                                                      surveillance period.
    5/18/2017   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for May 18, 2017,          between 5:56 a.m. and 10:07 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. At 4:31 p.m.,
                Seerojini Ramjit provided caregiver   Mr. Brezel was first observed departing his
                services to Samuel Brezel between     residence and driving alone to Israeli Imported
                7:30 a.m. and 12:30 p.m. at 3919      Food located on Ditmas Avenue in Brooklyn.
                Bedford Avenue, Brooklyn, New         Mr. Brezel departed the Israeli Imported Food at
                York 11229. The Activity Note         5:03 p.m. and travelled back to his residence,
                further certifies that Ms. Ramjit     where he remained for the duration of the
                assisted Mr. Brezel with dressing,    surveillance. At no time was Seerojini Ramjit
                feeding, swallowing, incontinence,    observed with Samuel Brezel or at Samuel
                showering, and personal hygiene.      Brezel’s residence during the surveillance
                                                      period.
    5/19/2017   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for May 19, 2017,          between 5:58 a.m. and 3:58 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver   not observed departing or returning to his
                services to Samuel Brezel between     residence during the surveillance period.
                9:30 a.m. and 1:00 p.m. at 3919       Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New         observed with Samuel Brezel or at Samuel


 00061130.1                                  17
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 18 of 29 PageID #: 18



                York 11229. The Activity Note         Brezel’s residence during the surveillance
                further certifies that Ms. Ramjit     period.
                assisted Mr. Brezel with dressing,
                feeding, swallowing, incontinence,
                showering, and personal hygiene.
    5/20/2017   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for May 20, 2017,          between 6:44 a.m. and 3:00 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver   not observed departing or returning to his
                services to Samuel Brezel between     residence during the surveillance period.
                10:00 a.m. and 1:00 p.m. at 3919      Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New         observed with Samuel Brezel or at Samuel
                York 11229. The Activity Note         Brezel’s residence during the surveillance
                further certifies that Ms. Ramjit     period.
                assisted Mr. Brezel with dressing,
                feeding, swallowing, incontinence,
                showering, and personal hygiene.
    4/15/2018   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for April 15, 2018,        between 6:03 a.m. and 2:04 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver   not observed departing or returning to his
                services to Samuel Brezel between     residence during the surveillance period.
                11:40 a.m. and 1:50 p.m. at 3919      Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New         observed with Samuel Brezel or at Samuel
                York 11229. The Activity Note         Brezel’s residence during the surveillance
                further certifies that Ms. Ramjit     period.
                assisted Mr. Brezel with dressing,
                feeding, swallowing, incontinence,
                showering, and personal hygiene.
    4/16/2018   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for April 16, 2018,        between 5:55 a.m. and 8:33 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. At 5:12 p.m.,
                Seerojini Ramjit provided caregiver   Mr. Brezel was first observed departing his
                services to Samuel Brezel between     residence and driving alone to a Chase Bank in
                10:00 a.m. and 2:30 p.m. at 3919      Brooklyn. Mr. Brezel exited the bank at 5:32
                Bedford Avenue, Brooklyn, New         p.m. and travelled to a synagogue located at 1202
                York 11229. The Activity Note         East 9th Street in Brooklyn. Mr. Brezel departed
                further certifies that Ms. Ramjit     the synagogue at 6:04 p.m. and travelled back to
                assisted Mr. Brezel with dressing,    his residence, arriving at 6:16 p.m. Mr. Brezel
                feeding, swallowing, incontinence,    remained at his residence for the duration of the
                showering, and personal hygiene.      surveillance. At no time was Seerojini Ramjit
                                                      observed with Samuel Brezel or at Samuel



 00061130.1                                  18
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 19 of 29 PageID #: 19



                                                      Brezel’s residence during the surveillance
                                                      period.
    4/17/2018   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for April 17, 2018,        between 6:27 a.m. and 6:10 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver   not observed departing or returning to his
                services to Samuel Brezel between     residence during the surveillance period.
                8:30 a.m. and 11:30 a.m. at 3919      Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New         observed with Samuel Brezel or at Samuel
                York 11229. The Activity Note         Brezel’s residence during the surveillance
                further certifies that Ms. Ramjit     period.
                assisted Mr. Brezel with dressing,
                feeding, swallowing, incontinence,
                showering, and personal hygiene.
    4/18/2018   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for April 18, 2018,        between 6:16 a.m. and 6:16 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver   not observed departing or returning to his
                services to Samuel Brezel between     residence during the surveillance period.
                7:30 a.m. and 2:30 p.m. at 3919       Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New         observed with Samuel Brezel or at Samuel
                York 11229. The Activity Note         Brezel’s residence during the surveillance
                further certifies that Ms. Ramjit     period.
                assisted Mr. Brezel with dressing,
                feeding, swallowing, incontinence,
                showering, and personal hygiene.
    4/19/2018   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for April 19, 2018,        between 6:47 a.m. and 6:02 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver   not observed departing or returning to his
                services to Samuel Brezel between     residence during the surveillance period.
                7:45 a.m. and 11:45 a.m. at 3919      Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New         observed with Samuel Brezel or at Samuel
                York 11229. The Activity Note         Brezel’s residence during the surveillance
                further certifies that Ms. Ramjit     period.
                assisted Mr. Brezel with dressing,
                feeding, swallowing, incontinence,
                showering, and personal hygiene.
    4/20/2018   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for April 20, 2018,        between 6:44 a.m. and 6:15 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. At 4:45 p.m., Mr.
                Seerojini Ramjit provided caregiver   Brezel was first observed departing his residence


 00061130.1                                  19
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 20 of 29 PageID #: 20



                services to Samuel Brezel between     and driving alone around the block. Mr. Brezel
                7:30 a.m. and 11:30 a.m. at 3919      arrived back at his residence at 4:49 p.m., where
                Bedford Avenue, Brooklyn, New         he remained for the duration of the surveillance.
                York 11229.                           At no time was Seerojini Ramjit observed with
                                                      Samuel Brezel or at Samuel Brezel’s residence
                                                      during the surveillance period.
    4/21/2018   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for April 21, 2018,        between 8:02 a.m. and 4:00 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. Mr. Brezel was
                Seerojini Ramjit provided caregiver   not observed departing or returning to his
                services to Samuel Brezel between     residence during the surveillance period.
                11:00 a.m. and 2:30 p.m. at 3919      Further, at no time was Seerojini Ramjit
                Bedford Avenue, Brooklyn, New         observed with Samuel Brezel or at Samuel
                York 11229. The Activity Note         Brezel’s residence during the surveillance
                further certifies that Ms. Ramjit     period.
                assisted Mr. Brezel with dressing,
                feeding, swallowing, incontinence,
                showering, and personal hygiene.
    1/5/2019    The Activity Note submitted to        Surveillance on Ms. Ramjit occurred between
                MassMutual for January 5, 2019,       6:07 a.m. and 2:14 p.m. At 6:48 a.m., Ms.
                signed by both Samuel Brezel and      Ramjit departed her residence and travelled on
                Seerojini Ramjit, certifies that      foot to Signature Senior Living located at 644
                Seerojini Ramjit provided caregiver   Foster Avenue in Brooklyn, arriving at 7:24 a.m.
                services to Samuel Brezel between     Ms. Ramjit briefly exited Signature Senior
                10:15 a.m. and 1:15 p.m. at 3919      Living at 1:25 p.m. and then reentered the
                Bedford Avenue, Brooklyn, New         building at 1:34 p.m. Mr. Ramjit again exited
                York 11229. The Activity Note         Signature Senior Living at 1:37 p.m. and walked
                further certifies that Ms. Ramjit     back to her residence, arriving at 2:13 p.m. At
                assisted Mr. Brezel with dressing,    no time was Seerojini Ramjit observed with
                feeding, swallowing medications,      Samuel Brezel or at Samuel Brezel’s residence
                incontinence,    showering,    and    during the surveillance period.
                personal hygiene.
    1/12/2019   The Activity Note submitted to        Surveillance on Ms. Ramjit occurred between
                MassMutual for January 12, 2019,      5:49 a.m. and 3:49 p.m. Ms. Ramjit departed her
                signed by both Samuel Brezel and      residence at 8:31 a.m. and walked to Goke Food
                Seerojini Ramjit, certifies that      Pantry in Brooklyn, where she remained until
                Seerojini Ramjit provided caregiver   11:50 a.m. At that time, Ms. Ramjit walked back
                services to Samuel Brezel between     to her residence, arriving at 12:15 p.m. Ms.
                10:00 a.m. and 1:00 p.m. at 3919      Ramjit remained at her residence for the duration
                Bedford Avenue, Brooklyn, New         of the surveillance. At no time was Seerojini
                York 11229. The Activity Note         Ramjit observed with Samuel Brezel or at
                further certifies that Ms. Ramjit     Samuel Brezel’s residence during the
                assisted Mr. Brezel with dressing,    surveillance period.
                feeding, swallowing, showering,
                incontinence, and personal hygiene.


 00061130.1                                  20
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 21 of 29 PageID #: 21



    1/21/2019   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for January 21, 2019,      between 6:05 a.m. and 6:21 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. At 3:26 p.m., Mr.
                Seerojini Ramjit provided caregiver   Brezel was first observed exiting his residence
                services to Samuel Brezel between     and driving to a synagogue located at 2402
                8:05 a.m. and 1:05 p.m. at 3919       Avenue P in Brooklyn. Mr. Brezel returned to
                Bedford Avenue, Brooklyn, New         his vehicle at 6:05 p.m., carrying a bag and
                York 11229. The Activity Note         placing it in the trunk of his Lexus SUV. Mr.
                further certifies that Ms. Ramjit     Brezel then drove back to his residence at 6:08
                assisted Mr. Brezel with dressing,    p.m., where he remained for the duration of the
                feeding, swallowing, showering,       surveillance. At no time was Seerojini Ramjit
                incontinence, and personal hygiene.   observed with Samuel Brezel or at Samuel
                                                      Brezel’s residence during the surveillance
                                                      period.
    1/22/2019   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for January 22, 2019,      between 6:09 a.m. and 7:42 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. At 11:46 a.m.,
                Seerojini Ramjit provided caregiver   Mr. Brezel was first observed exiting his
                services to Samuel Brezel between     residence and departing the area by car. Due to
                8:30 a.m. and 12:30 p.m. at 3919      heavy traffic, the investigator lost contact with
                Bedford Avenue, Brooklyn, New         Mr. Brezel. The investigator subsequently
                York 11229. The Activity Note         relocated Mr. Brezel at 3:42 p.m. when Mr.
                further certifies that Ms. Ramjit     Brezel arrived at the synagogue located at 2402
                assisted Mr. Brezel with dressing,    Avenue P in Brooklyn. At 6:27 p.m., Mr. Brezel
                feeding, swallowing, showering,       departed the synagogue and drove to a
                incontinence, and personal hygiene.   Pomegranate grocery store and then to Plaza
                                                      Toyota. Mr. Brezel returned back to his
                                                      residence at 7:31 p.m., where he remained for the
                                                      duration of the surveillance. At no time was
                                                      Seerojini Ramjit observed with Samuel Brezel or
                                                      at Samuel Brezel’s residence during the
                                                      surveillance period.
    1/23/2019   The Activity Note submitted to        The surveillance on Mr. Brezel, which occurred
                MassMutual for January 23, 2019,      between 5:54 a.m. and 7:12 p.m., shows that his
                signed by both Samuel Brezel and      Lexus SUV was parked outside of his residence
                Seerojini Ramjit, certifies that      upon the investigator’s arrival. At 1:18 p.m.,
                Seerojini Ramjit provided caregiver   Mr. Brezel was first observed departing his
                services to Samuel Brezel between     residence in his Lexus SUV. Due to heavy
                7:00 a.m. and 11:40 a.m. at 3919      traffic, the investigator lost contact with Mr.
                Bedford Avenue, Brooklyn, New         Brezel. The investigator subsequently relocated
                York 11229. The Activity Note         Mr. Brezel at 3:46 p.m. when Mr. Brezel arrived
                further certifies that Ms. Ramjit     at his synagogue in Brooklyn. Mr. Brezel
                assisted Mr. Brezel with dressing,    departed the synagogue at 6:19 p.m. Due to
                                                      heavy traffic, the investigator again lost contact


 00061130.1                                  21
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 22 of 29 PageID #: 22



                  feeding, swallowing, incontinence, with Mr. Brezel and the surveillance was
                  showering, and personal hygiene.    terminated at 7:12 p.m. At no time was Seerojini
                                                      Ramjit observed with Samuel Brezel or at
                                                      Samuel Brezel’s residence during the
                                                      surveillance period.
     2/7/2019     The Activity Note submitted to Surveillance on Ms. Ramjit occurred between
                  MassMutual for February 7, 2019, 4:39 a.m. and 3:02 p.m. Ms. Ramjit was first
                  signed by both Samuel Brezel and observed outside her residence checking her mail
                  Seerojini Ramjit, certifies that at 11:32 a.m. Ms. Ramjit later departed her
                  Seerojini Ramjit provided caregiver residence at 1:19 p.m. and walked to Sterling
                  services to Samuel Brezel between National Bank in Brooklyn, arriving at 2:12 p.m.
                  9:55 a.m. and 2:00 p.m. at 3919 The investigator subsequently lost contact with
                  Bedford Avenue, Brooklyn, New Ms. Ramjit and the surveillance was terminated
                  York 11229. The Activity Note at 3:02 p.m. At no time was Seerojini Ramjit
                  further certifies that Ms. Ramjit observed with Samuel Brezel or at Samuel
                  assisted Mr. Brezel with dressing, Brezel’s residence during the surveillance
                  feeding, swallowing, incontinence, period.
                  showering, and personal hygiene.

          26.   Samuel Brezel also submitted an Activity Note to MassMutual for February 9,

 2019, in which he certified that Seerojini Ramjit provided the following services to him at his

 home, at 3919 Bedford Avenue, Brooklyn, New York 11229, between 11:00 a.m. and 3:00 p.m.:




 Yet, Seerojini Ramjit could not have provided any such home care services to Mr. Brezel because

 on that date, between 10:50 a.m. and 12:50 p.m., Ms. Ramjit was in her own home, located at 2212

 Cortelyou Road, Brooklyn, New York 11226, meeting with Julie Temlak, an Investigative

 Consultant in MassMutual’s Investigations/SIU department, and Meg Sarkisian, SIU Lead in

 LifeCare Assurance Company’s SIU department.2


 2
  At this meeting, Ms. Ramjit also stated that she generally did not provide home care services to
 Mr. Brezel on Saturdays. However, Mr. Brezel has routinely submitted Activity Notes to
 MassMutual for caregiver services allegedly performed by Ms. Ramjit on Saturdays, including
 February 9, 2019.

 00061130.1                                     22
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 23 of 29 PageID #: 23



          27.   Following its February 9, 2019 meeting with Seerojini Ramjit, MassMutual

 received several telephone calls from Samuel Brezel seeking to discuss MassMutual’s

 investigation. During these recorded calls, Mr. Brezel admitted that Ms. Ramjit, in fact, had not

 provided home care services on numerous occasions for which Mr. Brezel previously submitted

 Activity Notes to MassMutual and that MassMutual paid.

          28.   Upon information and belief, Samuel Brezel and Seerojini Ramjit submitted false

 and fraudulent Activity Notes on days beyond those on which they were the subject of surveillance

 by MassMutual, as part of their ongoing and systemic scheme that has defrauded MassMutual, to

 date, out of $1,742,580.00. MassMutual has paid Samuel Brezel the daily benefit for each and

 every day that he and Seerojini Ramjit have claimed, through the submission of Activity Notes,

 that Ms. Ramjit purportedly provided home care services to Mr. Brezel.

          29.   Upon information and belief, Seerojini Ramjit is or was an active participant in

 Samuel Brezel’s fraudulent scheme to illegally obtain benefits from MassMutual, as illustrated by

 the fact that Ms. Ramjit signed each of the Activity Notes submitted to MassMutual, thereby

 certifying that she provided care services on the dates and times stated therein. Seerojini Ramjit

 has received some portion of the claim benefit paid to Samuel Brezel by MassMutual as

 compensation for her active participation in the unlawful fraudulent scheme.

                                      CAUSES OF ACTION

                                       Count I – Fraud
                           Against Samuel Brezel and Seerojini Ramjit

          30.   MassMutual restates, re-alleges, and incorporates herein by reference the preceding

 paragraphs of this Complaint as if fully set forth herein.




 00061130.1                                       23
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 24 of 29 PageID #: 24



          31.   Samuel Brezel and Seerojini Ramjit intentionally and knowingly made false and

 fraudulent statements of material fact to MassMutual in the course of their submission of false and

 fraudulent Activity Notes as detailed above.

          32.   The Activity Notes submitted to MassMutual constitute false and fraudulent

 statements of material fact in that Seerojini Ramjit did not actually provide caregiver services to

 Samuel Brezel at his home on the dates and times stated in the Activity Notes.

          33.   Samuel Brezel and Seerojini Ramjit intentionally made the above-described false

 and fraudulent statements and concealed material facts in a calculated scheme to induce

 MassMutual to pay claims for home care services that were never actually rendered.

          34.   MassMutual reasonably relied on Samuel Brezel’s and Seerojini Ramjit’s false and

 fraudulent statements, and it has been injured in its business and property by reason thereby in that

 it has paid benefits for claims that, unbeknownst to MassMutual at the time, were false, fraudulent,

 and not covered under the Policy.

          35.   Samuel Brezel and Seerojini Ramjit acted with specific intent to harm MassMutual,

 and their extensive fraudulent scheme demonstrates that their acts and omissions were the product

 of actual malice and were accompanied by a wanton and willful disregard of MassMutual, which

 foreseeably would be harmed by Samuel Brezel’s and Seerojini Ramjit’s acts and omissions,

 entitling MassMutual to recover punitive damages from them.

          36.   By virtue of the foregoing, MassMutual is entitled to and seeks compensatory and

 punitive damages, together with interest and costs, in an amount to be determined at trial, but in

 excess of $75,000.00. MassMutual is further entitled to and seeks to void Samuel Brezel’s

 designation as an insured under the Policy and all his interests and rights thereunder, and any other

 relief the Court deems just and proper.




 00061130.1                                       24
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 25 of 29 PageID #: 25



                          Count II: Civil Conspiracy to Commit Fraud
                          Against Samuel Brezel and Seerojini Ramjit

          37.   MassMutual restates, re-alleges, and incorporates herein by reference the preceding

 paragraphs of this Complaint as if fully set forth herein.

          38.   Samuel Brezel and Seerojini Ramjit knowingly aided and abetted each other in

 perpetrating the fraudulent scheme on MassMutual. Specifically, Samuel Brezel and Seerojini

 Ramjit, individually and collectively, conspired and joined forces to submit false and fraudulent

 claims for caregiver services that were never provided as detailed above. Their nefarious plan has

 defrauded MassMutual out of more than $1,700,000.00.

          39.   Samuel Brezel and Seerojini Ramjit, as members of the conspiracy, are jointly and

 severely liable for each other’s acts and omissions which were done in furtherance of the

 conspiracy.

          40.   By virtue of the foregoing, MassMutual is entitled to and seeks compensatory and

 punitive damages, together with interest and costs, in an amount to be determined at trial, but in

 excess of $75,000.00. MassMutual is further entitled to and seeks to void Samuel Brezel’s

 designation as an insured under the Policy and all his interests and rights thereunder, and any other

 relief the Court deems just and proper.

                                 Count III: Unjust Enrichment
                           Against Samuel Brezel and Seerojini Ramjit

          41.   MassMutual restates, re-alleges, and incorporates herein by reference the preceding

 paragraphs of this Complaint as if fully set forth herein.

          42.   As set forth above, Samuel Brezel and Seerojini Ramjit have engaged in improper,

 unlawful, and/or unjust acts, all to the harm and detriment of MassMutual.

          43.   When MassMutual paid the claims submitted or caused to be submitted by Samuel

 Brezel and Seerojini Ramjit, it reasonably believed that it was legally obligated to make such

 00061130.1                                       25
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 26 of 29 PageID #: 26



 payments based upon Samuel Brezel’s and Seerojini Ramjit’s improper, unlawful, and/or unjust

 acts.

          44.   Samuel Brezel and Seerojini Ramjit have been enriched at MassMutual’s expense

 through MassMutual’s payment of claims for caregiver services never rendered, a benefit that Mr.

 Brezel and Ms. Ramjit accepted notwithstanding their improper, unlawful, and unjust acts.

          45.   Samuel Brezel’s and Seerojini Ramjit’s acceptance and retention of MassMutual’s

 claim payments violates established principles of fairness and equity, as they have no lawful claim

 to the payments. It would be unconscionable for Samuel Brezel and Seerojini Ramjit to retain the

 payments they have wrongfully obtained from or through MassMutual.

          46.   By virtue of the foregoing, to the extent the Policy is voided or there is no

 enforceable contract between the parties, MassMutual is entitled to and seeks compensatory

 damages, together with interests and costs, in an amount to be determined at trial, but in excess of

 $75,000.00, against Samuel Brezel. MassMutual is further entitled to and seeks compensatory

 damages, together with interests and costs, in an amount to be determined at trial, but in excess of

 $75,000.00, against Seerojini Ramjit. MassMutual is further entitled to and seeks to void Samuel

 Brezel’s designation as an insured under the Policy and all his interests and rights thereunder, and

 any other relief the Court deems just and proper.

                                   Count IV: Breach of Contract
                                      Against Samuel Brezel

          47.   MassMutual restates, re-alleges, and incorporates herein by reference the preceding

 paragraphs of this Complaint as if fully set forth herein.

          48.   Pursuant to the terms of the Policy, MassMutual agreed to pay the daily benefit

 amount for each day that Samuel Brezel received caregiver services.




 00061130.1                                       26
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 27 of 29 PageID #: 27



          49.   As a condition precedent to the payment of the daily benefit amount, the Policy

 requires that Samuel Brezel submit to MassMutual a valid written proof of loss detailing the date,

 nature, and charges for all covered care received.

          50.   By submitting Activity Notes for caregiver services that were never performed or

 provided, Samuel Brezel failed to satisfy this condition precedent under the Policy for the payment

 of benefits and otherwise breached the terms of the Policy.

          51.   By virtue of the foregoing, MassMutual is entitled to and seeks compensatory

 damages, together with interests and costs, in an amount to be determined at trial, but in excess of

 $75,000.00. MassMutual is further entitled to and seeks to void Samuel Brezel’s designation as

 an insured under the Policy and all his interests and rights thereunder, and any other relief the

 Court deems just and proper.

                                  Count V: Declaratory Relief
                            Against Samuel Brezel and Rachel Brezel

          52.   MassMutual restates, re-alleges, and incorporates herein by reference the preceding

 paragraphs of this Complaint as if fully set forth herein.

          53.   An actual controversy exists regarding whether Samuel Brezel submitted false and

 fraudulent Activity Notes to MassMutual under the Policy as set forth above, and whether said

 misrepresentations and actions void Samuel Brezel’s designation as an insured under the Policy

 and his rights and interests thereunder.

          54.   By virtue of the foregoing, MassMutual is entitled to and seeks a declaration of its

 rights stating that Samuel Brezel’s designation as an insured under the Policy, as well as all of his

 interests and rights thereunder, are null and void, and that MassMutual shall have no further

 obligation to pay benefits under the Policy to Samuel Brezel. MassMutual is further entitled to

 and seeks reformation of the Policy removing Samuel Brezel as a Policy owner and insured and



 00061130.1                                       27
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 28 of 29 PageID #: 28



 naming Rachel Brezel as the sole Policy owner and insured, and any other relief the Court deems

 just and proper.

          WHEREFORE, MassMutual respectfully requests a trial by jury and that the Court enter

 a final judgment against Defendants as follows:

          A.    Awarding MassMutual compensatory damages in an amount to be determined at

 trial, but in excess of $75,000.00;

          B.    Awarding MassMutual punitive damages;

          C.    Declaring that Samuel Brezel’s designation as an insured under the Policy, as well

 as all of his interests and rights thereunder, are null and void and that MassMutual shall have no

 further obligation to pay benefits under the Policy to Samuel Brezel;

          D.    Reforming the Policy to remove Samuel Brezel as a Policy owner and insured and

 name Rachel Brezel as the sole Policy owner and insured;

          E.    Awarding MassMutual the costs of this action and interest; and

          F.    Awarding MassMutual any such other and further relief as the Court deems just

 and proper.

                                       Respectfully submitted,

                                       /s/ Andrew P. Fishkin
                                       Andrew P. Fishkin
                                       Damien H. Weinstein
                                       FISHKIN LUCKS LLP
                                       One Riverfront Plaza, Suite 410
                                       Newark, New Jersey 07102
                                       Telephone: (973) 536-2800
                                       Facsimile: (973) 679-4435
                                       afishkin@fishkinlucks.com
                                       dweinstein@fishkinlucks.com




 00061130.1                                     28
Case 1:19-cv-01475-MKB-VMS Document 1 Filed 03/14/19 Page 29 of 29 PageID #: 29



                              Jeffrey M. Grantham (pro hac vice motion forthcoming)
                              Alexander B. Feinberg (pro hac vice motion forthcoming)
                              MAYNARD, COOPER & GALE, P.C.
                              1901 Sixth Avenue North
                              2400 Regions Harbert Plaza
                              Birmingham, Alabama 35203
                              Telephone: (205) 254-1000
                              Facsimile: (205) 254-1999
                              jgrantham@maynardcooper.com
                              afeinberg@maynardcooper.com

                              Attorneys for Plaintiff
                              Massachusetts Mutual Life Insurance Company

 Dated: New York, NY
        March 14, 2019




 00061130.1                            29
